DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 9-11 are cancelled.    New claims 17-23 are added.  Claims 5-8 and 12-23 are pending in the instant application.  
The previous Notice of Allowance (NOA) mailed on 07/26/2021 has been vacated.  This NOA replaces the previous one.


Response to Amendment
The Amendment by Applicants’ representative Mr. Mark B. Garred on 07/15/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicants amend claim 5 by further limiting the apparatus for reducing mercury content of cement kiln exhaust gas comprising: a first feeder configured to receive cement kiln dust included in a cement kiln combustion gas; a mixing and heating device in operative communication with the first feeder to receive cement kiln dust therefrom, the mixing and heating device being configured to be placeable in operative communication with a cyclone
other than a highest stage cyclone and a lowest stage cyclone of a preheater to receive cement raw material withdrawn therefrom and to mix the received a cement kiln dust included in a cement kiln combustion exhaust gas into the received cement raw material for preheating cement raw material while heating the cement kiln dust through sensible heat of the withdrawn cement raw material.  In addition, Applicant argues that the previously cited the ‘699 publication does not disclose “a mixing and heating device in operative communication with the first feeder to receive cement kiln dust therefrom, the mixing and heating device being configured to be placeable in operative communication with a cyclone other than a highest withdrawn.  Claims 5-8 and 12-16 are allowed.      

Rejoinder
Claims 5-8 and 12-16 are direct to an allowable device.   Pursuant to the procedures set forth in MPEP §821.04(B), claims 17-23 drawn to a method of reducing mercury content of cement kiln exhaust gas using the allowable apparatus of claim 5 is eligible for rejoinder. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 01/15/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Claims 5-8 and 12-23 are allowed.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731